DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07 April 2022.  As directed by the amendment: claims 1-10 have been cancelled, and claims 11-24 have been added.  Thus, claims 11-24 are presently pending in this application.
Applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous office action, however, at least one new objection and at least one new 35 U.S.C. 112(b) rejection have been necessitated by the amendments, as set forth below. 
Claim Objections
Claims 14, 16, 18 & 21 are objected to because of the following informalities: 
Claims 14 & 16 recite “corrosion-resistant stainless steel”. However stainless steel is, by definition, corrosion-resistant (hence “stainless”). As a result, “corrosion-resistant stainless steel” appears redundant. If a particular degree of corrosion resistance beyond that of typical stainless steel was intended, such a degree has not been clearly established. 
 Claims 18 & 21: “the first and second slight glasses” should read “the first and second sight glasses”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the accumulator housing is formed of a housing metal that is independent of the annular metal ring”. This renders the claim indefinite as it is unclear what is required in order to qualify as “independent of the annular metal ring”. 
By way of example, under some interpretations the housing metal and annular metal ring might be seen as “independent” by simply distinct components even though they may be formed of the same alloy. Under another interpretation, the housing metal and annular metal ring might be considered “independent” even if they are both stainless steel, so long as they are formed of different alloys. Finally, under another interpretation, the housing metal and annular metal ring must be entirely different elemental metals in order to qualify as independent (e.g. steel vs aluminum, etc.). 
Stated differently, The term “independent” in claim 15 is a relative or subjective term which renders the claim indefinite. The term “independent” is not defined by the claim, the specification does not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jackan et al. (US 2018/0045229; hereafter Jackan) in view of Arshad et al. (US 6,484,620; hereafter Arshad) and/or Stocker, Jr. et al. (US 2011/0073199; hereafter Stocker). 
Regarding claim 11, Jackan teaches (figs. 10-14; with reference to figs. 1-9, 15 & 16 for related embodiments) a hydraulic accumulator (102; see para. 45), comprising: 
an accumulator housing (104, 106, 108) having a gas chamber (114) and a liquid chamber (116) in the accumulator housing; 
a separating element (110) in the accumulator housing separating the gas chamber from the liquid chamber (see fig. 12); and 
a first sight glass (incl. at least 140) fixedly mounted in the accumulator housing with the first sight glass arranged to supply light to the separating element in the accumulator housing (para. 50, lines 7-14) and to provide direct optical observation of the separating element in the accumulator housing (i.e., direct optical observation by the optical sensor 139). 

Jackan does not explicitly disclose a second sight glass fixedly mounted in the accumulator housing, the second sight glass arranged to provide direct optical observation of the separating element in the accumulator housing (i.e., in Jackan, the first sight glass both provides and receives the light). 

Arshad teaches (figs. 2 & 3) a hydraulic cylinder arrangement (10) comprising a cylinder housing (12) having two chambers (32 & 34) and a separating element (22) in the housing separating the first chamber from the second chamber. 
Arshad further teaches that the end cap of the hydraulic cylinder (fig. 3) may have first and second optical devices (46 & 48) fixedly mounted side-by-side, with the first optical device (46) arranged to supply light (i.e. a laser beam generated by laser diode array 36) to the separating element in the housing and with the second optical device (48) arranged to provide direct optical observation of the separating element (i.e. by receiving the reflected laser light in photo diode array 40) in the housing (col. 4, lines 22-41). 

Alternatively, Stocker teaches (figs. 2-4 & 6) a valve arrangement (100) comprising a housing (104) and a separating element (i.e. valve element 102, including seat 130; selectively separating one side of the valve flow path from the other).
Stocker further teaches that the housing (104) comprises first and second sight glasses (108 & 110) fixedly mounted in the housing (via threaded connection; para. 43) with the first sight glass arranged to supply light to the separating element in the housing (i.e. in the vicinity of sealing area 237) and with the second sight glass arranged to provide direct optical observation of the separating element in the housing (in the vicinity of sealing area 237; para. 53, lines 3-17: “an operator directs a light, such as light from a flashlight, through first sight glass 108 and looks into chamber 174, and more particularly into sealing area 237, through second sight glass 110…. When the operator looks through the sight glass 108 and/or 110, the operator can view 360 degrees of sealing area 237…. As such, by looking through sight glass 108 and/or 110, the operator can inspect a condition of components within sealing area 237….” ; see also para. 42, lines 11-13 & 19-23). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan to include a second sight glass fixedly mounted in the accumulator housing, with the first sight glass arranged to supply light to the separating element in the accumulator housing and with the second sight glass arranged to provide direct optical observation of the separating element in the accumulator housing, in view of the teachings of Arshad and/or Stocker, as the use of a known technique (i.e. providing a complementary pair of sight glasses / optical couplers to a housing, as in Arshad and/or Stocker) to improve a similar device (i.e., the hydraulic accumulator of Jackan, having a housing and a separator element therein; already having one sight glass) to yield predictable results (e.g., enabling more space for providing light / observing without requiring a single, larger sight glass; providing for observing the separating element at different angles by swapping which sight glass is used for observation vs. providing light [as in Stocker] and/or allowing one of the sight glasses to be dedicated/optimized for providing light while the other is dedicated/optimized for optical observation [as in Arshad]). 
Such a modification would have been otherwise obvious as the simple substitution of one known arrangement (i.e., the single sight-glass arrangement of Jackan, wherein light is provided and observations obtained through the same sight glass) for another (the dual sight glass / optical device arrangement taught by Arshad and/or Stocker, wherein light maybe provided through one sight glass while observations are made through the other) to obtain predictable results (as set forth previously above; e.g., for observing the separating element at different angles [as in Stocker] and/or allowing the sight glasses to be dedicated/optimized for providing light and optical observation, respectively [as in Arshad]). 
Regarding claim 17, Jackan discloses that the first sight glass may comprise “a glass material capable of withstanding the stresses and pressures” inside a pressure vessel (such as the hydraulic accumulator); and explicitly suggests sapphire glass (para. 41, lines 3-5). 
Stocker also teaches (para. 43) that the first and second sight glasses include a transparent disk 240 formed from glass, and suggests that “any suitable material that can withstand temperatures, pressure, and/or chemical compositions of materials that may be stored…can be used for forming sight glass 108 and/or 110”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to form each of the first and second sight glasses to comprise sapphire glass, as suggested by Jackan to be suitable for use in such a sight glass, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As a result, the limitation wherein “each of the first and second sight glasses comprises at least one of a laminated safety glass, a soda lime glass, a borosilicate glass, a glass ceramic, a quartz glass or sapphire glass” is met, or is otherwise rendered obvious. 

Regarding claim 18, Jackan discloses (para. 41) that imperfections in sight glasses may cause stress concentrations and lead to failures, and so should be precision machined (i.e. cut) to limit such imperfections. Jackan then suggests that the outer diameter of a sight glass may be polished to ensure proper sealing, while both faces of the sight glass should also be polished, in addition to meeting other specifications of parallelism, flatness, surface quality, etc. (see para. 41).   
It is noted that one face surface of each sight glass would be exposed to the chamber within the accumulator housing while the opposing face surface would be exposed to the outside of the accumulator housing (i.e. a front surface, as claimed). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to form each of the first and second slight glasses such that they are cut (e.g. precision machined) and polished (e.g. to 16 Ra micro-inches) on a front surface exposed outside of the accumulator housing, in view of the teachings of Jackan, as the use of a known technique (i.e., forming a sight glass from sapphire glass which has been precision machined and polished on both faces, as suggested by Jackan) to improve a similar device (i.e. each of the first and second sight glasses of the hydraulic accumulator of Jackan as modified in view of Stocker/Arshad described above) in the same way (e.g., to reduce imperfections which may lead to stress concentration and failure in use; and/or to ensure sufficient optical quality for transmitting light and/or performing observations as intended). 

Regarding claim 19, Arshad further teaches that the second optical coupler 48 (for performing optical observations) includes a “plano-convex lens” 56 (col. 6, lines 26-35) for focusing the incoming light toward the optical sensor. As understood, such a plano-convex lens geometry would provide at least the optical property of magnification. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator such that the second sight glass (which is arranged to provide optical observation) has at least the optical property of magnification (i.e. by providing the sight glass to include a plano-convex lens), in view of the teachings of Arshad, to better focus the incoming light toward the optical sensor (or observer, as the case may be). 
As a result, the limitation wherein “the second sight glass has optical properties of at least one of a magnification property, a prismatic property or has a coating providing an increasing contrast property, an enlarging or distorting views property or providing an anti-reflective property” is met, or is otherwise rendered obvious. 

Regarding claim 20, Jackan discloses several alternative arrangements (e.g., figs. 13, 15 & 16) for securing the sight glass in the accumulator housing but does not explicitly disclose that each of the first and second sight glasses comprises a metal ring surrounding glass material and having an outer thread fixed to a respective inner thread in the accumulator housing.
Stocker teaches (figs. 2-4; para. 43) that first and second sight glasses (108 & 110) may comprise a metal ring (238) surrounding glass material (240) and having an outer thread (242) fixed to a respective inner thread (234; see fig. 6; para. 42, lines 6-8) in the housing. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan (as otherwise modified above) such that each of the first and second sight glasses comprises a metal ring surrounding glass material and having an outer thread fixed to a respective inner thread in the accumulator housing, in view of the teachings of Stocker, as the use of a known technique (i.e. providing a sight glass as a glass material surrounded by a metal ring having an outer thread fixed to an inner thread in a port of a housing, as in Stocker) to improve a similar device (the sight glasses for use in the hydraulic accumulator housing of Jackan, as discussed above) in the same way (e.g., providing for simple installation and removal of the unitary sight glasses via such a threaded arrangement); or otherwise obvious as the simple substitution of one known sight glass arrangement (e.g. any of the various sight glass arrangements for fixing the sight glass to the housing as disclosed by Jackan) for another (the threaded sight glass arrangement of Stocker, as discussed) to obtain predictable results (as above, enabling simple attachment and removal between the sight glasses and the respective port in the housing).  

Regarding claims 21 & 22, Jackan discloses that the accumulator housing comprises an end cover (106) on a first side of the accumulator housing, with the first sight glass (140) fixed in the end cover of the accumulator housing. The first sight glass of Jackan reasonably appears to be configured with a longitudinal axis extending parallel to a longitudinal axis of the accumulator housing (see figs. 10-14). 
As previously discussed, Arshad teaches that that two optical devices / couplers are arranged side-by-side in and are fixed to an end cover of a cylindrical hydraulic housing (see figs. 2 & 3). Arshad further teaches that “optical couplers 46 and 48 are disposed such that laser beam 44 travels through cylinder 12 in a direction substantially parallel to the longitudinal axis 45 of the cylinder” (col. 4, lines 32-39). When read in combination with the figures of Arshad, Arshad reasonably suggests that the first and second optical couplers / devices are arranged side-by-side in and are fixed to the housing, with longitudinal axes of the first and second optical couplers / devices extending parallel to a longitudinal axis of the housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan (as otherwise modified above) such that the first and second sight glasses are arranged side-by-side in and are fixed to the end cover on the first side of the accumulator housing, with longitudinal axes of the first and second sight glasses extending parallel to a longitudinal axis of the accumulator housing, in view of the teachings of Arshad, as the use of a known technique (i.e., providing complementary optical couplings / sight glasses in an end cover of a hydraulic cylinder to be aligned with the longitudinal axes thereof extending parallel to the longitudinal axis of the cylinder housing) to improve a similar device (the accumulator of Jackan, as modified above) in the same way (e.g., to ensure light provided by the first sight glass is appropriately received by the second sight glass after reflecting off of an end face of the separating device). 
As a result, the limitations of claims 21 & 22 are met, or are otherwise rendered obvious. 

Regarding claim 23, Stocker reasonably teaches that each of first and second sight glasses (108 & 110) has an identical structure (see figs. 2-4, para. 43 & 53). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan (as otherwise modified above) such that each of the first and second sight glasses has an identical structure, in view of the teachings of Stocker, to enable a user to swap which sight glass is used for providing light vs which sight glass is used for observation (as further suggested by Stocker; para. 53), thereby providing a greater potential field of view for inspection; or otherwise to reduce device complexity for manufacturing and/or maintenance purposes (e.g., as only a single model of sight glass would be required to make or repair the hydraulic accumulator as compared to a version having distinct designs for the first and second sight glasses). 

Regarding claim 24, the hydraulic accumulator of Jackan, as modified above, reads on the additional limitations wherein the gas chamber (114) is defined between an end cover (106), side walls of the accumulator housing (104) and the separating element (110), and only contains gas or a combination of gas and liquid in the gas chamber (see figs. 10-14; para. 45, lines 5-9 & 15-17).

Claims 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackan in view of Arshad and/or Stocker as applied to claim 11 above, and further in view of “METAGLAS Metal Fused Sight Glasses” (NPL catalog, 2015; cited in prior action; hereafter METAGLAS).
Regarding claim 12, Jackan discloses several alternative arrangements (e.g., figs. 13, 15 & 16) for securing the sight glass in the accumulator housing but does not explicitly disclose that each of the first and second sight glasses comprises an annular metal ring surrounding a glass material formed by heating the annular metal ring and the glass material together to a temperature at which the glass material is a liquid and flows into contact with the annular metal ring and by subsequently cooling the glass material to solidify the glass material forming the respective sight glass with the glass material clamped in the annular metal ring.
Stocker teaches (figs. 2-4; para. 43) that each of the first and second sight glasses (108 & 110) may comprise an annular metal ring (238) surrounding and fused to a glass material (240), but is otherwise silent as to the particular method of manufacturing the sight glass. 
METAGLAS teaches a line of commercially available “metal fused sight glasses”. For example, page 62 of the reference teaches a “Type 64 METAGLAS Threaded Sight Glass” having a glass material (which may be “Borosilicate” or “Sodalime” glass; see “Materials section) fused to an externally threaded metal ring (which may be carbon steel, 1.4462 stainless steel, or 1.4523 stainless steel; see “Materials” section), and suggests that such an arrangement provides advantages of: “very compact”, “high pressure resistance”, “simple assembly”, and “long working time”.
The METAGLAS document further teaches (page 2) how the METAGLAS product line of sight glasses are manufactured; namely, by heating a metal material (“Steel ring”) surrounding a glass material (“glass disc”) together to a temperature at which the glass material is liquid (i.e. until the glass melts) and flows into contact with the annular metal ring, such that upon subsequent cooling, the glass material solidifies, forming the sight glass with the glass material clamped in the annular metal ring (see fig. below). 

    PNG
    media_image1.png
    166
    845
    media_image1.png
    Greyscale




METAGLAS further suggests (pages 2-3) that such a construction provides improved “strength and integrity” as compared to “conventional sight glasses” by eliminating a catastrophic failure mode wherein conventional sight glasses might fail due to mechanical overload (e.g. due to stress, bending and impact), and enables METAGLAS sight glasses to be cleaned and reused. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan (as otherwise modified above) to utilize metal fused sight glasses such as the Type 64 METAGLAS Threaded Sight Glass (or similar) for each of the first and second sight glasses, in view of the teachings of METAGLAS, as the simple substitution of one known element (e.g. any of the various sight glass arrangements for fixing the sight glass to the housing as disclosed by Jackan) for another (e.g., a METAGLAS Threaded Sight Glass) to yield predictable results (i.e., to obtain one or more of the benefits of the fused glass arrangement listed above: e.g., improved strength and integrity, simple assembly, long working time, elimination of a potential catastrophic failure mode, ability to be cleaned and reused, etc.). 
As modified to utilize metal fused sight glasses such as that of METAGLAS, the hydraulic accumulator of Jackan (as otherwise modified) would read on the additional limitations of claim 12 wherein each of the first and second sight glasses comprises an annular metal ring surrounding a glass material formed by heating the annular metal ring and the glass material together to a temperature at which the glass material is a liquid and flows into contact with the annular metal ring and by subsequently cooling the glass material to solidify the glass material forming the respective sight glass with the glass material clamped in the annular metal ring (i.e. as taught by METAGLAS above). 

Regarding claim 16, the hydraulic accumulator of Jackan, as modified above to utilize a metal fused sight glass such as the Type 64 METAGLAS Threaded Sight Glass, renders obvious the additional limitation wherein the annular metal ring is corrosion-resistant stainless steel.
In particular, the METAGLAS reference teaches that the Type 64 METAGLAS threaded sight glass (among others) comprises an annular metal ring which is available in either of two stainless steel alloys (1.4462 or 1.4523) or carbon steel (see METAGLAS, page 62), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to select from among the three available material options as needed for a particular application, including selecting either of the two stainless steel options which would result in the annular metal ring being stainless steel, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding the limitation wherein the stainless steel is “corrosion resistant”, it is noted that all stainless steel is corrosion resistant to some degree, as such steels are more resistant corroding (e.g. rusting) at least as compared to ordinary iron (hence “stainless”).

Claims 13-15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jackan in view of Arshad and/or Stocker, and METAGLAS as applied to claim 12 above, and further in view of “Duplex 2205 Specifications” (NPL datasheet by Penn Stainless Products, Inc., 2013; see PTO-892 for complete citation; hereafter Duplex 2205).  
Regarding claims 13 & 14, Jackan refers to the accumulator housing as a “pressure vessel” (para. 45, lines 1-5), and establishes that at least the accumulator end cap is formed of “a metallic material capable of withstanding the pressure achieved within the accumulator” (para. 49, lines 10-13). 
Jackan does not explicitly disclose that the accumulator housing is formed of housing metal, the annular metal ring and the housing metal being identical metals; or wherein the housing metal and the annular metal ring are corrosion-resistant stainless steel. 
The Duplex 2205 datasheet teaches “Duplex 2205” stainless steel alloy, also known under the “Euronorm” standard as “1.4462” (see “STANDARDS” section, page 1). The Duplex 2205 datasheet suggests that this material is “ideally suited for high-pressure and highly corrosive environments” (first section), that it is “the most widely used duplex stainless steel grade…characterized by high yield strength, double that of standard austenitic stainless steel grades. It also demonstrates good fatigue strength,… outstanding resistance to stress corrosion cracking, crevice, pitting, erosion, and general corrosion in severe environments” (“GENERAL PROPERTIES” section). Finally, the datasheet suggests that it is suitable for “pressure vessels, tanks, piping, and head exchangers” (see “APPLICATIONS” section, “Chemical processing, transport, and storage”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan such that the housing metal forming the accumulator housing (i.e. the “pressure vessel”) is Duplex 2205 (i.e., 1.4462) stainless steel, as suggested by the above Duplex 2205 datasheet to be suitable for high pressure and pressure vessel applications, to take advantage of the various strength and corrosion resistance properties of the material, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 As previously set forth in the grounds of rejection for claim 16, above, the METAGLAS reference teaches that the Type 64 METAGLAS threaded sight glass (among others) comprises an annular metal ring which is available in either of two stainless steel alloys (1.4462 or 1.4523) or carbon steel (see METAGLAS, page 62), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to select from among the three available material options as needed for a particular application, including selecting the 1.4462 stainless steel alloy option, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the limitation wherein the stainless steel is “corrosion resistant”, it is noted that all stainless steel is corrosion resistant to some degree, as such steels are more resistant corroding (e.g. rusting) at least as compared to ordinary iron (hence “stainless”). Additionally, the Duplex 2205 datasheet explicitly teaches that Duplex 2205 (1.4462) stainless steel is corrosion resistant. 
In view of the above, when the housing metal forming the accumulator housing is selected to be Duplex 2205 (i.e. 1.4462) stainless steel (in view of the Duplex 2205 datasheet above), and the annular metal ring is selected to be 1.4462 stainless steel (in view of the METAGLAS reference above), the resulting combination reads on the additional limitations of claim 13 wherein the accumulator housing is formed of housing metal, the annular metal ring and the housing metal being identical metals (i.e. 1.4462 “Duplex 2205” stainless steel); and further reads on the additional limitation of claim 14, wherein the housing metal and the annular metal ring are corrosion-resistant stainless steel.

Regarding claim 15, Jackan refers to the accumulator housing as a “pressure vessel” (para. 45, lines 1-5), and establishes that at least the accumulator end cap is formed of “a metallic material capable of withstanding the pressure achieved within the accumulator” (para. 49, lines 10-13). 
Jackan does not explicitly disclose that the accumulator housing is formed of housing metal that is “independent” of the annular metal ring. 
The Duplex 2205 datasheet teaches “Duplex 2205” stainless steel alloy, also known under the “Euronorm” standard as “1.4462” (see “STANDARDS” section, page 1). The Duplex 2205 datasheet suggests that this material is “ideally suited for high-pressure and highly corrosive environments” (first section), that it is “the most widely used duplex stainless steel grade…characterized by high yield strength, double that of standard austenitic stainless steel grades. It also demonstrates good fatigue strength,… outstanding resistance to stress corrosion cracking, crevice, pitting, erosion, and general corrosion in severe environments” (“GENERAL PROPERTIES” section). Finally, the datasheet suggests that it is suitable for “pressure vessels, tanks, piping, and head exchangers” (see “APPLICATIONS” section, “Chemical processing, transport, and storage”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan such that the housing metal forming the accumulator housing (i.e. the “pressure vessel”) is Duplex 2205 (i.e., 1.4462) stainless steel, as suggested by the above Duplex 2205 datasheet to be suitable for high pressure and pressure vessel applications, to take advantage of the various strength and corrosion resistance properties of the material, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As previously set forth in the grounds of rejection for claim 16, above, the METAGLAS reference teaches that the Type 64 METAGLAS threaded sight glass (among others) comprises an annular metal ring which is available in either of two stainless steel alloys (1.4462 or 1.4523) or carbon steel (see METAGLAS, page 62), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to select from among the three available material options as needed for a particular application, including selecting the carbon steel option, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In view of the above, when the housing metal forming the accumulator housing is selected to be Duplex 2205 (i.e. 1.4462) stainless steel (in view of the Duplex 2205 datasheet above), and the annular metal ring is selected to be carbon steel (in view of the METAGLAS reference above), the resulting combination reads on the additional limitations of claim 15 wherein the accumulator housing is formed of a housing metal that is independent of the annular metal ring (i.e. duplex 2205 stainless steel vs. carbon steel). 

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jackan in view of Arshad and Stocker as applied to claim 11 above, and further in view of Pauli (US 4,064,826).
Regarding claim 19, while Jackan in view of Arshad and Stocker is seen as rendering obvious the limitations of claim 19 (as previously set forth above), to promote compact prosecution, the following alternative teaching is provided. 
Jackan discloses (para. 39) that, beyond the primary purpose of the sight glass for determining the position of the separating element in the housing, the sight glass may also be useful for observing the fluid within the housing to determine if there has been a failure of the seal between the piston and the side walls. Jackan explains that the optical sensor may be constructed to detect this, but also suggests that “it might be possible to observe the mixing by the naked eye” (para. 39, lines 13-14). 
Pauli teaches (figs. 1-5) a sight glass “for indicating the state of a fluid in a fluid system” (col. 1, lines 5-7), wherein the sight glass (12) is formed with a convex upper surface (15) and a planar lower surface (16), providing a magnification property to the sight glass (see abstract, col. 1, lines 30-32 & 42-44, etc.). While the example is described with use in a refrigeration system, Pauli suggests “those skilled in the art will recognize the wider applicability of the invention disclosed hereinafter” (col. 1, lines 8-11). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic accumulator of Jackan (as otherwise modified above) such that the second sight glass (which is arranged to provide optical observation) has at least the optical property of magnification, in view of the teachings of Pauli, to allow an observer to more clearly distinguish the state of the fluid in the fluid system (e.g., which may aid in determining whether a leak has occurred between the separating element and the side wall without the use of the optical sensor, as suggested by Jackan).  
As a result, the limitation wherein “the second sight glass has optical properties of at least one of a magnification property, a prismatic property or has a coating providing an increasing contrast property, an enlarging or distorting views property or providing an anti-reflective property” is alternatively met or otherwise rendered obvious.
Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the claims in this action, as necessitated by the applicant’s amendment. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753            

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753